Case: 15-51013      Document: 00513537860         Page: 1    Date Filed: 06/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 15-51013                         June 7, 2016
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

RAMIRO AGUILAR-AGUILAR, Also Known as Martin Morales-Orozco,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:15-CR-742-1




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Ramiro Aguilar-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51013    Document: 00513537860       Page: 2   Date Filed: 06/07/2016


                                   No. 15-51013

Aguilar has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Aguilar-Aguilar has filed a response.

      We have reviewed counsel’s brief, relevant portions of the record
reflected therein, and Aguilar-Aguilar’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
In his response, Aguilar-Aguilar challenges, inter alia, the drug-trafficking
enhancement; he maintains that his New Mexico conviction of possession with
intent to deliver does not qualify as a drug-trafficking offense under U.S.S.G.
§ 2L1.2 because it does not require remuneration. That contention is fore-
closed, see United States v. Martinez-Lugo, 782 F.3d 198, 205 (5th Cir.), cert.
denied, 136 S. Ct. 533 (2015), but by raising the issue, Aguilar-Aguilar has
preserved it for further review.

      The motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the appeal is DISMISSED. See 5TH CIR.
R. 42.2.




                                        2